Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-13-00216-CV

                    RICHTERS RESTAURANT, LLC and Keith Richter,
                                  Appellants

                                          v.
                                        Charles
                          Charles BOEMECKE dba Delta Properties,
                                       Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-00826
                         Honorable Gloria Saldaña, Judge Presiding

      BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs are
assessed against the party that incurred them.

       SIGNED August 7, 2013.


                                               _________________________________
                                               Sandee Bryan Marion, Justice